MERRILL, Justice.
This is an attempted appeal from a judgment of the Court of Appeals dismissing a petition for writ of mandamus. The appeal must be dismissed because there is no provision in our law for an appeal to this court from the Court of Appeals.
The attempted appeal cannot be considered as a petition for writ of certiorari because of noncompliance with the mandatory requirements of Supreme Court Rule 39, governing certiorari to the Court of Appeals, in the following particulars:
(1) . The record shows no application for rehearing was made in the Court of Appeals. Lindsay v. State, 271 Ala. 549, 125 So.2d 725.
(2) . No brief was filed in support of the application. Lindsay v. State, supra.
(3) . The application was not filed within the fifteen days prescribed by Supreme Court Rule 39. Ex parte Pittman Construction Co., 236 Ala. 22, 180 So. 728.
Appeal dismissed.
LIVINGSTON, C. J., and LAWSON and COLEMAN, JJ., concur.